        Case 5:20-cv-00965-SLP Document 10 Filed 12/31/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

GARY DON TRIPP,                        )
                                       )
      Petitioner,                      )
                                       )
v.                                     )        Case No. CIV-20-965-SLP
                                       )
FNU WHITTEN,                           )
                                       )
      Respondent.                      )

                                     ORDER

      This matter is before the Court on the Supplemental Report and Recommendation

of United States Magistrate Judge Gary M. Purcell entered November 16, 2020 [Doc. No.

9]. No objection to the Report and Recommendation has been filed nor has an extension

of time in which to object been sought or granted.        Therefore, the Report and

Recommendations of the Magistrate Judge are ADOPTED in its entirety.

      IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED this 31st day of December, 2020.




                                           

